Case 2:17-cv-10310-VAR-SDD ECF No. 132 filed 12/17/18   PageID.2662    Page 1 of 9




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
 ARAB AMERICAN CIVIL RIGHTS
 LEAGUE, et al.,

        Plaintiffs,                                Case No. 17-10310

          v.                                     Hon. Victoria A. Roberts

 DONALD TRUMP, President of the United          Oral Argument Requested
 States, et al.,

       Defendants.
 _____________________________________/
               DEFENDANTS’ REPLY TO PLAINTIFFS’
          OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    WILLIAM C. PEACHEY
                                    Director

                                    GISELA A. WESTWATER
                                    Assistant Director

                                    SAMUEL P. GO
                                    Senior Litigation Counsel

                                    /s/ Joshua S. Press
                                    JOSHUA S. PRESS
                                    Trial Attorney
                                    U.S. Department of Justice
                                    Office of Immigration Litigation
                                    District Court Section
                                    Attorneys for Defendants
Case 2:17-cv-10310-VAR-SDD ECF No. 132 filed 12/17/18         PageID.2663    Page 2 of 9




                                 INTRODUCTION

       Defendants, by and through counsel, hereby reply to the Memorandum of Law

 in Support of Plaintiffs’ Opposition to Defendants’ Motion to Dismiss (ECF 131)

 (“Plaintiffs’ Opposition” or “Pls.’ Opp.”). Plaintiffs’ Opposition claims that they

 may find “critical contradictory evidence,” Pls.’ Opp. at 1, but ignores how their

 facial attacks and legal theories against Presidential Proclamation 9645, 82 Fed. Reg.

 45161 (Sept. 24, 2017) (“Proclamation”) fail as a matter of law after Trump v.

 Hawaii, 138 S. Ct. 2392 (2018), which upheld the Proclamation as a legitimate

 exercise of the President’s authority. Where “cause[s] of action fail[] as a matter of

 law, [then] regardless of … [their] factual allegations,” courts must dismiss them.

 Winnett v. Caterpillar, Inc., 553 F.3d 1000, 1005 (6th Cir. 2009); see also N. Point

 Advisors, Inc. v. Detroit Police & Fire Ret. Sys., No. 15-cv-13471, 2017 WL

 1077670, at *2 (E.D. Mich. Mar. 22, 2017) (Roberts, J.) (similar); El Mokhamad v.

 Kelly, No. 17-cv-12417, 2018 WL 488953, at *3 (E.D. Mich. Jan. 19, 2017)

 (similar). No viable claims are presented here.

       The President has broad authority to exclude aliens from the United States.

 United States ex rel. Knauff v. Shaughnessy, 338 U.S. 537, 542 (1950). Courts

 typically defer to the political branches on issues of immigration, which “‘dictate a

 narrow standard of review.’” Ashki v. INS, 233 F.3d 913, 919–20 (6th Cir. 2000)

 (quoting Fiallo v. Bell, 430 U.S. 787, 796 (1977)). The Hawaii Court accordingly


                                           1
Case 2:17-cv-10310-VAR-SDD ECF No. 132 filed 12/17/18            PageID.2664   Page 3 of 9



 applied a deferential rational-basis scrutiny to the Proclamation and rejected

 applying higher scrutiny. See 138 S. Ct. at 2421. That rational basis is here because

 the “Proclamation is expressly premised on legitimate purposes: preventing entry of

 nationals who cannot be adequately vetted and inducing other nations to improve

 their practices. The text says nothing about religion.” Id. 1

        Confronted with the facial legitimacy of the Proclamation, Plaintiffs urge this

 Court to turn the Hawaii analysis upside-down to allow them to ferret out what they

 claim to be the Proclamation’s “true” motives. See Pls.’ Opp. at 4. But Hawaii

 instructed that the “facially legitimate and bona fide” standard of Kleindienst v.

 Mandel, 408 U.S. 753 (1972) is the “circumscribed inquiry [that] applies to any

 constitutional claim concerning the entry of foreign nationals” and satisfies the

 rational basis test. 138 S. Ct. at 2420 n.5 (emphasis added). Since that test does not

 contemplate discovery once it has been met, this case fails as a matter of law.

                                     ARGUMENT

    I. Plaintiffs’ Claims Are Meritless After Hawaii And Should Be Dismissed.

        In their rush to have this Court countenance their constitutional claims, the

 Plaintiffs misconstrue both Hawaii and Mandel by ignoring those decisions’

 principles of law and citing to many out-of-circuit decisions relating to domestic


    1
     This accords with the norm of interpreting facially attacked laws to be consistent
 with the Constitution. See Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 563
 (2012); Rushton v. Schram, 143 F.2d 554, 559 (6th Cir. 1944).
                                            2
Case 2:17-cv-10310-VAR-SDD ECF No. 132 filed 12/17/18          PageID.2665     Page 4 of 9



 Establishment Clause, equal protection, and free-speech jurisprudence. See Pls.’

 Opp. at 11–25. Principal amongst Plaintiffs’ Opposition is the argument that

 discovery might elicit evidence of animus that might fail the rational-basis standard.

 See id. at 8–12. But this point ignores Hawaii’s ruling that courts must “uphold [a

 policy] so long as it can reasonably be understood to result from a justification

 independent of unconstitutional grounds.” 138 S. Ct. at 2420. This aligns with the

 Sixth Circuit’s “uphold[ing] immigration [laws] so long as they are ‘conceivably

 related to the achievement of a federal interest.’” Bangura v. Hansen, 434 F.3d 487,

 495 (6th Cir. 2006) (quoting Almario v. Att’y Gen., 872 F.2d 147, 152 (6th Cir.

 1989). This is fatal to Plaintiffs’ arguments for more than rational-basis review.

       A. The Plaintiffs’ Establishment Clause And Equal Protection Claims

       Far from irrational animus, the Hawaii Court specifically ruled that the

 Proclamation’s own facially-neutral text contains a conceivable relationship to both

 national security and foreign affairs: “[Because] the entry suspension has a

 legitimate grounding in national security concerns, quite apart from any religious

 hostility, we must accept that independent justification.” 138 S. Ct. at 2421

 (emphasis added). Consequently, if a plaintiff’s complaint fails to negate every

 conceivable justification, Rule 12(b)(6) dismissal is warranted, as is true even under

 more searching rational basis review that is applied in litigation that does not involve

 entry into the United States. See, e.g., In re City of Detroit, 841 F.3d 684, 701–02


                                            3
Case 2:17-cv-10310-VAR-SDD ECF No. 132 filed 12/17/18          PageID.2666     Page 5 of 9



 (6th Cir. 2016) (affirming 12(b)(6) dismissal because the complaint did not “rebut

 the likely non-discriminatory reasons” the defendant might “treat residential and

 commercial customers differently” and that without “overcom[ing] any of these

 [rational] explanations, plaintiffs’ assertion that there is no rational basis for the

 difference in treatment is a legal conclusion not entitled to the assumption of truth”

 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009))); Gary B. v. Snyder, 329 F. Supp.

 3d 344, 368–69 (E.D. Mich. 2018) (same). The Complaint here has never refuted

 how the Proclamation was created as a foreign policy tool to place diplomatic

 pressure on “other nations to improve their practices.” Hawaii, 138 S. Ct. at 2421.

       In fact, non-discriminatory reasons plainly exist where the Proclamation is

 expressly based on “the results of a worldwide review process undertaken by

 multiple Cabinet officials and their agencies.” Hawaii, 138 S. Ct. at 2421. The

 Plaintiffs here consistently point to “tweets” and extrinsic statements in an effort “to

 discredit the findings of th[at] review,” id., but point to “no facts rebutting the …

 non-discriminatory reasons,” Detroit, 841 F.3d at 703, those Cabinet officials and

 agencies used to determine whether the Proclamations’ entry restrictions “were

 justified by the distinct conditions in each country,” Hawaii, 138 S. Ct. at 2421.

 More importantly, the Supreme Court already reviewed this same record, and

 concluded that the Proclamation satisfied the appropriate level of scrutiny. Id. The

 Plaintiffs’ silence on this aspect of the case speaks volumes in light of the recent


                                            4
Case 2:17-cv-10310-VAR-SDD ECF No. 132 filed 12/17/18         PageID.2667      Page 6 of 9



 holding of the Supreme Court as well as the presumption of regularity that courts

 typically provide to Cabinet members. See, e.g., United States v. Chem. Found., 272

 U.S. 1, 14–15 (1926) (“The presumption of regularity supports the official acts of

 public officers[.]”); Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402,

 415 (1971), overruled on other grounds, Califano v. Sanders, 430 U.S. 99 (1977);

 see also Pilica v. Ashcroft, 388 F. 3d 941, 949–50 (6th Cir. 2004).

       The Proclamation is facially neutral toward religion and says nothing in the

 way of an endorsement or denunciation of any faith. Reliance upon domestic

 Establishment Clause cases would fly directly in the face of binding precedent

 regarding immigration laws and Hawaii. This national security decision may lead to

 difficult outcomes, but as the Supreme Court just concluded, it is legitimate, not a

 violation of the Establishment Clause, and not discrimination against a particular

 religious group given its reasonable justification. See 138 S. Ct. at 2422.

       B. The Plaintiffs’ Freedom of Speech And Association Claim

       Plaintiffs’ free speech claim similarly fails under Mandel. See 408 U.S. at 770

 (free speech rights of American scholars and students were not violated when an

 invited speaker was denied entry). Plaintiffs attempt to get around Mandel by

 arguing that the Proclamation’s waiver provisions are a “sham” and operate “as a

 licensing scheme,” Pls.’ Opp. at 19, but again, this makes little sense when the

 Hawaii Court applied the same standard and found the Proclamation met Mandel’s


                                           5
Case 2:17-cv-10310-VAR-SDD ECF No. 132 filed 12/17/18        PageID.2668     Page 7 of 9



 “facially legitimate and bona fide” standard, see 138 S. Ct. at 2419–20. As Hawaii

 explained, “our opinions have reaffirmed and applied its deferential standard of

 review across different contexts and constitutional claims.” 138 S. Ct. at 2419.

        Much of Plaintiffs’ arguments to the contrary depend upon viewing the

 Proclamation as issued in bad faith, see Pls.’ Opp. at 20, but that cannot be squared

 with Hawaii’s conclusion that “[a] conventional application of Mandel, asking only

 whether the policy is facially legitimate and bona fide, would put an end to our

 review,” 138 S. Ct. at 2420.2 And this conclusion was backed up by the good-faith

 determinations across multiple agencies for accepted national-security and foreign-

 policy purposes. Id. at 2419–23. As discussed above, that is more than enough for

 the Proclamation to meet Mandel’s test for consular nonreviewability—even against

 free speech claims such as the Plaintiffs’. Having this Court look beyond such facial

 justifications is simply not the law. See, e.g., Hussein v. Beecroft, No. 17-cv-12356,

 2018 WL 3574717, at *5 (E.D. Mich. July 25, 2018) (relying on Kerry v. Din, 135

 S. Ct. 2128 (2015) (Kennedy, J., concurring) to dismiss constitutional claims).

 Mandel controls here and compels dismissal.



    2
        Similarly, the Mandel plaintiffs argued that the waiver denial was actually
 motivated by animus against Dr. Mandel’s ideological beliefs and message—not by
 the facially legitimate reasons cited by the Government. See Oral Arg. at 0:35:00–
 50 (Arg. of Leonard B. Boudin), Case No. 71-16, available at https://www.oyez.org/
 cases/1971/71-16 (labeling the stated basis for the waiver denial as “superficial”).
 Yet Mandel rejected looking past the face of the denial. 408 U.S. at 769–70.
                                           6
Case 2:17-cv-10310-VAR-SDD ECF No. 132 filed 12/17/18        PageID.2669    Page 8 of 9




    II. The Organizational Plaintiffs Lack Standing To Bring Establishment
        Clause Claims And Should Be Dismissed.

       Finally, the organizational Plaintiffs erroneously assert that they should have

 Establishment Clause standing because some of their members might be affected by

 the Proclamation. Pls.’ Opp. at 23–25. But this is not enough unless the members’

 alleged harms trace back to the same injuries alleged by the organizational

 Plaintiffs—religious discrimination. Here, there is a mismatch between the two. The

 members’ perceived stigma is a generalized grievance, see Smith v. Jefferson Cty.,

 641 F.3d 197, 207 (6th Cir. 2011) (en banc), and even the organizations’ citizen

 members’ lack “constitutional standing to challenge the denial of [a family

 member’s visa] petition,” Bangura, 434 F. 3d. at 500.

                                  CONCLUSION

       Based on the foregoing, the Court should dismiss this case.

                                                /s/ Joshua S. Press
  JOSEPH H. HUNT                               JOSHUA S. PRESS
  Assistant Attorney General                   Trial Attorney
                                               United States Department of Justice
  WILLIAM C. PEACHEY                           Civil Division
  Director                                     Office of Immigration Litigation
                                               District Court Section
  GISELA A. WESTWATER                          P.O. Box 868, Ben Franklin Station
  Assistant Director                           Washington, DC 20044
                                               Phone: (202) 305-0106
  SAMUEL P. GO                                 Facsimile: (202) 305-7000
  Senior Litigation Counsel                    e-Mail: joshua.press@usdoj.gov

                                               Attorneys for Defendants


                                          7
Case 2:17-cv-10310-VAR-SDD ECF No. 132 filed 12/17/18        PageID.2670     Page 9 of 9




                          CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2018, I electronically filed the foregoing

 DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION TO DEFENDANTS’

 MOTION TO DISMISS with the Clerk of the Court for the Eastern District of

 Michigan by using the CM/ECF system. Notice of this filing will be sent out to all

 parties by operation of the Court’s electronic filing system. Parties may access this

 filing through the Court’s CM/ECF system.

                             By: /s/ Joshua S. Press
                                JOSHUA S. PRESS
                                Trial Attorney
                                United States Department of Justice
                                Civil Division
